     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 1 of 11



                     United States District Court
                       District of Massachusetts

                                      )
Piper et al.,                         )
                                      )
          Plaintiffs,                 )
                                      )
          v.                          )
                                      )    Civil Action No.
The Talbots, Inc.,                    )    20-10297-NMG
                                      )
          Defendant.                  )
                                      )
                                      )

                          MEMORANDUM & ORDER

GORTON, J.

     In June, 2020, plaintiffs Lois Piper and Brenda Ruark

(collectively “plaintiffs”), on behalf of themselves and others

similarly situated, filed the first amended complaint (“FAC”)

against The Talbots, Inc. (“Talbots” or “defendant”), alleging

that Talbots was unlawfully selling personally identifiable

information (“PII”) of its customers to data mining companies,

data brokers and other third parties.      Plaintiffs contend that

such conduct violates the Virginia Personal Information Privacy

Act, Va. Code Ann. §§ 59.1-442, et seq. (“VPIPA”) (Count I) and

unjustly enriched defendant pursuant to Virginia state law

(Count II).

     Pending before the Court is defendant’s motion to dismiss

the FAC for failure to state a claim (Docket No. 19) and an

attendant request for judicial notice (Docket No. 21).         For the

                                 - 1 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 2 of 11



reasons that follow, the Court will take judicial notice and the

motion will be allowed, in part, and denied, in part.

I.   Background

     Talbots is a Delaware corporation that has its principal

place of business in Hingham, Massachusetts.       Plaintiffs are

both Virginia residents who have allegedly made purchases at

Talbots retail stores in Virginia during an unspecified period

of time.   In February, 2020, plaintiffs filed their original

putative class action complaint against Talbots.        It responded

by filing a motion to dismiss for failure to state a claim after

which plaintiffs filed the FAC as of right.

     In the FAC, plaintiffs allege that each time they made

purchases at Talbots retail stores in Virginia, the cashier

requested PII, including their names and addresses.        They assert

that, using that information, Talbots created and maintained a

digital database comprised of the PII of all its consumers and

sold that information to third parties, such as NextMark, Inc.

(“NextMark”), a data broker, and Wiland Direct, a data mining

company.   Plaintiffs contend that they were never notified that

Talbots sells the PII of its customers and that they never

authorized such a sale of their own PII.

     As evidence of Talbots’ alleged misconduct, plaintiffs

attach to the FAC two printouts from NextMark’s website.         One

printout is labeled the “Talbots Mailing List” and shows that

                                 - 2 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 3 of 11



NextMark offers to sell various information with respect to

Talbot’s customers.    The second is labeled “Talbots Wiland

Direct Modeled Mailing List” which also shows NextMark offering

to sell information about Talbots’ customers and adds that the

mailing list will allow Wiland Direct members to “apply their

models to Talbot’s names to connect with their ideal customer

type”.    Both printouts also bear the Talbots logo.

     Plaintiffs submit that the sale of their PII without their

knowledge or consent has caused them injury.       First, the

disclosure of their PII to third parties has caused them to be

inundated with unwanted junk mail and telephone solicitations.

Second, plaintiffs contend that the products they purchased

(without accompanying statutory privacy protections) are worth

less than what they paid for, i.e., products with accompanying

statutory privacy protections.     They aver that, had they known

that Talbots would be profiting from their PII, neither

plaintiff would have purchased Talbots’ products at the listed

purchase price, if at all.    Accordingly, plaintiffs assert two

counts against Talbots: (I) violation of the VPIPA and

(II) unjust enrichment pursuant to Virginia state law.

     A.     Defendant’s Motion to Dismiss for Failure to State a

            Claim

     In June, 2020, defendant Talbots filed a motion to dismiss

the FAC for failure to state a claim.      With respect to the VPIPA

                                 - 3 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 4 of 11



claim, defendant contends that: 1) plaintiffs allege only that

Talbots asked for their personal information and not that

Talbots recorded it, 2) the printouts from NextMark’s website

are ambiguous as to the source and kind of information being

sold and 3) plaintiffs have stated no facts to support their

allegation that the junk mail received was attributable to

Talbots’ sale of their PII.    According to defendant, only if the

PII was obtained from plaintiffs pursuant to an in-store

purchase in Virginia, recorded and sold without their consent

would Talbots’ conduct violate the VPIPA but the facts alleged

in the FAC are not so restrictive.

     Plaintiffs respond that they have stated a claim pursuant

to the VPIPA.   First, they aver that they need not specifically

allege that Talbots recorded their PII to state a claim that

Talbots sold it because such conduct is the natural, most

plausible inference to be drawn from the facts alleged.         Not

only, they say, does the FAC allege that Talbots’ cashiers

repeatedly asked them for their PII but it also includes

printouts from NextMark’s website bearing the Talbots’ logo and

listing prices for various information related to Talbots’

customers and their purchases.     Second, plaintiffs contend that

the FAC plausibly alleges that plaintiffs’ PII was obtained via

an in-store purchase in Virginia, and not through other means,

because it only refers to purchases by plaintiffs made in that

                                 - 4 -
      Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 5 of 11



manner and makes no reference to plaintiffs joining a Talbots

loyalty club or shopping there online.

      Defendant also challenges plaintiffs’ claim for unjust

enrichment on grounds that, inter alia, it is barred because

plaintiffs have an adequate remedy at law, specifically the

VPIPA.     Plaintiffs reply that they conferred a benefit on

defendant by providing their PII which defendant subsequently

sold for a profit.     By selling the PII without plaintiffs’

knowledge or consent in violation of the VPIPA, defendant has

been unjustly enriched.      Plaintiffs add that the Federal Rules

of Civil Procedure permit pleading in the alternative, thereby

enabling them simultaneously to plead claims pursuant to the

VPIPA and for unjust enrichment.

II.   Discussion

      A.    Legal Standard

      To survive a motion under Fed. R. Civ. P. 12(b)(6), the

subject pleading must contain sufficient factual matter to state

a claim for relief that is actionable as a matter of law and

“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).    A claim is facially plausible if, after accepting as

true all non-conclusory factual allegations, the court can draw

the reasonable inference that the defendant is liable for the




                                  - 5 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 6 of 11



misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).    A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.       Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

     B.   Application

          1.     Judicial Notice

     Under Federal Rule of Evidence 201(b)

     [t]he court may judicially notice a fact that is not
     subject to reasonable dispute because it: (1) is generally
     known within the trial court’s territorial jurisdiction; or
     (2) can be accurately and readily determined from sources
     whose accuracy cannot reasonably be questioned.

If a party requests a court to take judicial notice of such a

fact and provides it with all of the necessary information,

judicial notice must be taken, Fed. R. Evid. 201(c), and the

rule is appliable even at the motion to dismiss stage. In re

Colonial Mortgage Bankers Copr., 324 F.3d 12, 20 (1st Cir. 2003)




                                   - 6 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 7 of 11



(noting that judicially noticed facts may be considered in

deciding a motion to dismiss).

     Defendant requests the Court to take judicial notice of two

documents: a printout from NextMark’s website of the frequently

asked questions and a printout from Talbots’ website of their

loyalty and credit card programs.     Both printouts emanate from

website postings that are publicly accessible and are, thus,

readily verified through an internet search and plaintiffs do

not contest the authenticity of either document.        Furthermore,

plaintiffs refer to the frequently asked questions page in the

FAC. See Local No. 8 IBEW Ret. Plan & Trust v. Vertex Pharm.

Inc., 838 F.3d   76, 78 n.3 (1st Cir. 2016) (considering at the

motion to dismiss phase the text of a document proffered by the

defendant because the document was referred to in the complaint

and its authenticity was undisputed).      Accordingly, the Court

will take judicial notice that the information contained in the

printouts is included on the websites of NextMark and Talbots,

respectively.

          2.     Virginia Personal Information Privacy Act

     The Virginia Personal Information Privacy Act, Va. Code

Ann. § 59.1-442(A) (“VPIPA”), provides that,

     [n]o merchant, without giving notice to the purchaser,
     shall sell to any third person information which concerns
     the purchaser and which is gathered in connection with the
     sale, rental or exchange of tangible personal property to
     the purchaser at the merchant’s place of business . . .

                                 - 7 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 8 of 11




The Act defines a merchant as “any person or entity engaged in

the sale of goods from a fixed retail location in Virginia.”

§ 59.1-442(B).

     This Court finds that plaintiffs have plausibly pled a

claim for relief pursuant to the VPIPA.      They assert that

Talbots, a corporation which sells goods from fixed retail

locations in Virginia (a merchant), sold PII of plaintiffs and

other customers to third parties without notice or consent.

Plaintiffs allege specifically that they have made several

purchases at Talbots retail stores in Virginia, during which

they have been asked by Talbots’ cashiers for their name,

address and other personally identifiable information.         They

submit that they were not informed that Talbots sells the PII of

its customers so they readily provided the requested

information.   Soon thereafter, according to the FAC, plaintiffs

received unwanted junk mail and telephone solicitations,

allowing for a reasonable inference that the information

provided to the Talbots’ cashier was disclosed to third parties.

     Furthermore, after plaintiffs shared their PII with

Talbots, they learned that data brokers, such as NextMark, offer

mailing lists of Talbots’ customers for sale.       As evidence of

those lists, plaintiffs have attached as Exhibits A and B to the

FAC printouts from the NextMark website in which NextMark offers


                                 - 8 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 9 of 11



at varying prices different kinds of information concerning

Talbots’ customers.   Although the printouts do not specifically

indicate the source of the subject data, they allow for the

reasonable inference that it was Talbots because the printouts

bear the Talbots logo and offer for sale information about its

customers and their purchases.

     Accordingly, if this Court accepts as true the facts

alleged in the FAC, a reasonable inference can be drawn that

Talbots violated the VPIPA by selling to third parties

information concerning its customers, including the plaintiffs,

which was gathered in connection with the sale of tangible

personal property at its retail stores in Virginia without the

customers’ knowledge or consent. Cf. Horton v. GameStop Corp.,

380 F. Supp. 3d 679, 682 (W.D. Mich. 2018) (“Given that GameStop

possessed the Game Informer subscription information and that

NextMark purported to sell that information, the implication

that GameStop disclosed the information to NextMark or other

data-mining companies passes the threshold of plausibility”);

see also Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 53-54

(1st Cir. 2013) (explaining that a complaint can survive a

12(b)(6) motion even if it does not “plead [all the] facts

sufficient to establish a prima facie case” nor set forth

“detailed factual allegations”).




                                 - 9 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 10 of 11



     3.   Unjust Enrichment

     Under Virginia Law, a claim for unjust enrichment requires

proof that 1) plaintiff conferred a benefit on the defendant,

2) defendant was aware of the benefit and should have reasonably

expected to repay the plaintiff but 3) defendant retained the

benefit without paying for its value. G.H. Watts Construction,

Inc. v. Cornerstone Builders, LLC, 95 Va. Cir. 121 (Hanover Cir.

Ct. 2017).   Regardless of whether plaintiffs’ FAC states the

requisite elements, however, the Court will dismiss their unjust

enrichment claim because they have an adequate remedy at law,

i.e., the VPIPA. See Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16

(1st Cir. 2017); R.M. Harrison Mech. Corp. v. Decker Indus.,

Inc., 75 Va. Cir. 404, 412 (2008) ((“For a claim of unjust

enrichment to stand, the plaintiff must have no adequate remedy

at law against the demurring defendant.”).       Indeed, their unjust

enrichment claim depends on a finding that Talbots’ conduct

violated the VPIPA.




                                 - 10 -
     Case 1:20-cv-10297-NMG Document 29 Filed 12/14/20 Page 11 of 11



                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

the first amended complaint for failure to state a claim (Docket

No. 19) is, with respect to plaintiffs claim for unjust

enrichment (Count II), ALLOWED but otherwise DENIED.

Plaintiffs’ claim for unjust enrichment is dismissed.

So ordered.

                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated December 14, 2020




                                 - 11 -
